In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-22-00005-CV
                ___________________________

LAURYN MITCHELL, EMONIE WALKER, L.S.(MINOR), L.B.(MINOR),
                      Appellants

                                V.

                ADAM ESTRADA, JR., Appellee



          On Appeal from the County Court at Law No. 2
                      Tarrant County, Texas
                Trial Court No. 2021-005059-2


            Before Sudderth, C.J.; Kerr and Walker, JJ.
            Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

       Appellant, Lauryn Mitchell, attempts to appeal an interlocutory order that

granted Appellee’s special appearance and dismissed Appellant’s claims (but not the

claims of any other plaintiffs) against Appellee. However, Appellant’s notice of

appeal was untimely, and when this court expressed concern that it lacked jurisdiction,

Appellant failed to file a response. Therefore, we will dismiss the appeal.

       “[T]he time for filing a notice of appeal is jurisdictional in this court, and absent

a timely-filed notice of appeal or timely-filed motion for extension, we must dismiss

the appeal.” In re Guardianship of Fulbright, No. 02-16-00230-CV, 2016 WL 4395804,

at *1 (Tex. App.—Fort Worth Aug. 18, 2016 no pet.) (per curiam) (mem. op.); see Tex.

R. App. P. 25.1(b); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Interlocutory

appeals are accelerated, and any corresponding notices of appeal must be filed within

20 days. Tex. R. App. P. 26.1(b), 28.1(a). An appeal from an order granting a special

appearance is an interlocutory order.            Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(a)(7).

       Because the trial court’s order was entered on November 29, 2021, Appellant’s

accelerated notice of appeal was due on Monday, December 20, 2021. However,

Appellant did not file her notice of appeal until December 28, 2021, and did not

include with it any motion or explanation for its untimeliness. See Tex. R. App.

P. 26.3 (granting appellate courts the ability to extend time to file a notice of appeal

“if, within 15 days after the deadline for filing the notice of appeal” the party files its

                                             2
notice of appeal along with a Rule 10.5(b) motion to extend time). On January 28,

2022, we notified Appellant of our concern that we lacked jurisdiction over this

appeal because the notice of appeal was not timely filed.       We further notified

Appellant that her appeal might be dismissed for want of jurisdiction unless she or

another party could show this court a reasonable explanation for the late filing. See

Verburgt, 959 S.W.2d at 617. We received no such explanation.

       Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a), 43.2(f).

                                                    /s/ Brian Walker

                                                    Brian Walker
                                                    Justice

Delivered: April 21, 2022




                                          3